Appeal from a judgment of the Supreme Court (Bradley, J.), entered June 7, 2002 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondents’ motion to dismiss the petition for lack of personal jurisdiction.
Petitioner commenced this CPLR article 78 proceeding seeking to challenge a determination finding him guilty of violating certain prison disciplinary rules. Following petitioner’s failure to serve the order to show cause, petition and supporting papers on the Attorney General or respondents in accordance with the order to show cause, respondents moved to dismiss the petition for lack of personal jurisdiction. Supreme Court granted the motion and this appeal ensued. We affirm. Although procedural requirements may be relaxed where imprisonment presents an obstacle to service that is beyond the inmate’s control (see Matter of McGuire v Goord, 294 AD2d 719 [2002]; Matter of Gittens v Selsky, 193 AD2d 986 [1993]), petitioner has failed to make such a showing here notwithstanding his proffered explanations regarding his unsubstantiated psychiatric disorder or his “limited knowledge of the English language.”
Cardona, P.J., Peters, Spain, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, without costs.